


115 HR 4860 IH: Appalachian Regional Commission Relocation Act
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 4860
IN THE HOUSE OF REPRESENTATIVES

January 19, 2018
Mr. Griffith introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To relocate the headquarters of the Appalachian Regional Commission, and for other purposes.

 
1.Short titleThis Act may be cited as the Appalachian Regional Commission Relocation Act. 2.FindingsCongress finds the following: 
(1)Regional commissions, such as the Delta Regional Authority, the Denali Commission, and the Northern Border Regional Commission, are each headquartered in their respective region. (2)Headquartering regional commissions within the region affected is a sensible approach to ensure that the commissions are housed in more affordable locations than the District of Columbia, thereby reducing administrative overhead and making the commissions closer and more accountable to the people the commissions were designed to serve. 
3.Headquarters of the Appalachian Regional Commission 
(a)In generalSection 14301 of title 40, United States Code, is amended by adding at the end the following:  (g)HeadquartersThe headquarters of the Commission shall be located in the Appalachian region.. 
(b)Implementation 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Federal Cochairman of the Commission shall take such actions as may be necessary to carry out the amendment made in subsection (a). (2)ExtensionThe Federal Cochairman of the Commission may extend, by up to 180 days, the period for implementation specified in paragraph (1) if the Federal Cochairman submits to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate written notice of the need for the extension. 

